DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive.
Applicant argues that the sealing body and the beginning of injection occur simultaneously of Suyama ‘216 and cannot anticipate Claim 5.  Examiner respectfully disagrees as this argument is not commensurate with the scope of the claims.  The claim only requires increasing the pressure of the pressurized liquid after initiating the moving of the seal member.  As the supply pressure continues to increase after the sealing body is moved as indicated in Figures 5-7, the instant limitation is met.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suyama et al (PGPub 2017/0008216 with foreign priority to January 30, 2014), hereinafter Suyama ‘216.

disposing a preform in a blow molding mold (Fig. 1; [0027]- preform PF is fitted to the mold 1),
the preform having an open end with a tubular body extending therefrom to a closed end (Fig. 1; [0027]- the preform includes a cylindrical mouth tubular portion having a test tube shape and neck ring),
fitting a blow nozzle into the open end of the preform (Fig. 1; [0030]- blow nozzle 13 is fitted inside the mouth tubular portion of the preform),
supplying a pressurized liquid to a supply channel connected to the blow nozzle at a first pressure (Fig. 1- liquid is supplied through circulation unit 32 at a first pressure), and
moving a seal member in the supply channel from a closed position to an open position establishing an open condition of the supply channel with respect to the blow nozzle (Fig. 1; [0033]- sealing body 15 is configured to open and close the supply hole) and,
after initiating the moving of the seal member to the open position has started, increasing the pressure of the pressurized liquid supplied to the supply channel from the first pressure to a forming pressure for forming the preform into the container ([0051]- once the sealing body to open, the plunger starts to actuate; [0054]- the actuation of the plunger increases the pressure of the pressurized liquid; See Fig. 5- the pressure begins to increase after the sealing body begins to move).
Regarding Claims 6-10, Suyama ‘216 further teaches the control device is capable of driving the plunger at any actuation rate and an actuation force and that the controller may also be configured to perform control in cooperation with a control system that controls movement of the sealing body [0038].  Thus, it is reasonably expected that the device of Suyama ‘216 would be fully capable of controlling the device such that the time from the starting of the moving of the seal member until the 
Regarding Claims 15-17, Suyama ‘216 further teaches the controller may also be configured to perform control in cooperation with a control system that controls movement of the sealing body [0038].  Thus, it is reasonably expected that the device of Suyama ‘216 would be fully capable of controlling the device such the increasing of the pressure of the pressurized liquid supplied to the supply channel begins after the seal member is greater than or equal to 9% open, greater than or equal to 50% open, and is 100% open.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al (PGPub 2017/0008216 with foreign priority to January 30, 2014), hereinafter Suyama ‘216 in view of Suyama et al (PGPub 2015/0246475), hereinafter Suyama ‘475.
Regarding Claim 11-14, Suyama ‘216 does not appear to explicitly teach the seal member being a certain percentage open a certain time after the initial movement of the seal member.  Suyama ‘475 teaches an alternative blow molding device (Abstract) with optimizing the rate of opening the valve (Fig. 11; See [0119]-[0131] discussing Fig. 11) to control the flow of liquid and prevent deformation of the molded article [0126].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the rate of opening the valve as taught by Suyama ‘475 with reasonable expectation of success to control the flow of liquid and prevent deformation of the molded article [0126] for optimum result, consult MPEP 2144.05 II.  This meets the instant limitations of the seal member being less than 10% open 0.01 seconds after the initial movement of the seal member, greater than 50% open 0.02 seconds after the initial movement of the seal member, 100% open at a . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.K./Examiner, Art Unit 1748     

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        
2/5/21